Citation Nr: 1727606	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  

2. Entitlement to service connection for chloracne, to include as due to herbicide exposure.  

3. Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder prior to January 16, 2015.

4. Entitlement to a total disability rating due to individual unemployability due to service connected disabilities.

5. Entitlement to special monthly compensation based on housebound status prior to January 16, 2015.

6. Entitlement to basic eligibility to Dependents' Educational Assistance under Title 38, United States Code, Chapter 35 prior to January 16, 2015.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is on appeal from rating decisions dated in December 2004, September 2008, and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2008.  A transcript of that hearing has been associated with the claims file.  The VLJ that presided at the hearing is not available to render a decision in this appeal.  The Veteran testified during a videoconference hearing before the undersigned VLJ in February 2012.  A transcript of that hearing is associated with the claims file.  

As indicated, the Veteran testified at two hearings before two different VLJs.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  However, the VLJ who presided over the May 2008 hearing is no longer available to issue a decision.  Therefore, the Board notes that this decision will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the unavailability of the first VLJ.  The undersigned has reviewed and considered the testimony presented during both hearings.

These issues were previously before the Board in June 2012 when they were remanded for additional development.  The case has returned for adjudication.

The issue of entitlement to service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in his favor, the Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty in Korea from July 1969 to September 1970.

2. The Veteran has been diagnosed with diabetes mellitus, type II and is presumed to be due to exposure to herbicides.

3. For the entire period on appeal, the totality of the evidence establishes that Veteran's service-connected anxiety disorder results in occupational and social impairment with deficiencies in most areas; however, total social impairment has not been demonstrated.

4. The Veteran's service-connected generalized anxiety disorder, rated 70 percent disabling, renders him unable to obtain and secure substantial gainful employment.

5. In addition to his generalized anxiety disorder, the Veteran is service connected for multiple disabilities that total at least 60 percent disabling from August 1, 2008. 

6. Entitlement to DEA benefits arose on August 1, 2008.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2016).

2. The criteria for a disability rating of 70 percent, but no higher, for service-connected anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU have been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.25, 4.26 (2016).

4. The criteria for an award of special monthly compensation by reason of being housebound have been met from August 1, 2008.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).

5. The criteria for an effective date of August 1, 2008 for the grant of DEA benefits have been met. 38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  See December 2003, July 2004, and August 2008 VCAA Correspondence.  Further, neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, VA treatment records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claims adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the issues decided herein.

The Veteran underwent VA examinations in connection with his claims in January 2004, March 2008, and August 2008.  The Board finds these examinations to be sufficient and adequate.  The VA examiners reviewed the claims file, considered the Veteran's contentions, and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

As noted above, these issues were remanded in June 2012 for additional development, including obtaining Social Security Administration (SSA) records, obtaining updated treatment records, requesting information from the Joint Services Records Research Center (JSRRC), and scheduling the Veteran for examinations.  In correspondence dated in December 2014, the Veteran was notified that the SSA records were unavailable.  Updated treatment records have been associated with the claims file.  Finally, the Veteran was afforded VA examinations in January 2015.  The Board finds there has been substantial compliance with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  When there is an approximate balance of positive and negative evidence regarding any issue material  to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The VA Adjudication Procedures Manual observes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself.

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.

During the course of the appeal, effective February 24, 2011, 38 C.F.R. § 3.307 (a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea.  Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814 (c)(2).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (such as diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).

The Veteran claims that his diabetes mellitus, type II is a result of his exposure to herbicides in Korea.  He states he was stationed at the Korean DMZ in accordance with special orders issued in August 1969 that extracted him from his original unit with Company A of the 11th Engineer Battalion.  He stated that as a combat engineer, he was a member of a special guard unit, the Atomic Demolition Munition Security Platoon, ordered to guard the engineers as they widened and blacktopped an existing dirt road in the DMZ.  In support of his claim, the Veteran provided statements from P.L. and N.C. indicating that they served with the Veteran in the DMZ, providing security.  The Veteran's personnel records include the August 1969 special orders showing the 36th engineer group, including both the Veteran and P.L.  The personnel records indicate that he served in Korea from July 1969 to September 1970.  The Veteran was present in Korea during the applicable time period that herbicides were used under § 3.307(a)(6)(iv).

In March 2016, the JSRRC indicated that an Agent Orange request regarding the Veteran was not researched as the dates provided were too expansive.  A May 2016 VA memorandum indicated that the "claim does not have enough evidence to corroborate Herbicide Exposure." 

The record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  However, the Board notes that military service is to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay... evidence of record."  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102; Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008). 

The Veteran is competent to report that his duties took him to, or near, the DMZ.  He has been consistent in his statements with regard to his service in a specialized unit assigned to the DMZ.  There is no affirmative evidence to contradict his consistent reports relevant to his service in Korea.  Rather, the Veteran's consistent reports are corroborated by the statement from the fellow service member.  Thus, resolving reasonable doubt in his favor, the Board finds that the Veteran served in a location in or near the Korean DMZ that would have entailed exposure to herbicides.

VA treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II since March 2004, which has been manageable by restricted diet and by taking oral hypoglycemic agents.  See Jan. 2015 VA examination report.  

Therefore, as the Veteran was present in Korea during the relevant timeframe and under the relevant circumstances, the Board finds that he is presumed to have been exposed to herbicides in or near the Korean DMZ.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Furthermore, as the Veteran has been shown to have diabetes mellitus, type II, and VA has found that there is a link between herbicide exposure and diabetes mellitus, type II, service connection for diabetes mellitus, type II is granted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Increased Rating for Anxiety

Disability evaluations are determined by the application of The Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for anxiety disorder was granted in April 2002.  A 10 percent rating was assigned from July 2001.  The rating was later increased to 30 percent in a December 2004 decision.  The effective date of that award was August 2003.  The Veteran's claim for an increased rating was received on August 23, 2007.  During the course of the appeal, the rating was increased to 100 percent, effective from January 16, 2015.  As such, the issue before the Board is entitlement to a disability rating in excess of 30 percent for anxiety disorder for the period between August 23, 2007, and January 16, 2015.

Generalized Anxiety Disorder is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders and 38 C.F.R. § 4.130, DC 9400, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

On August 4, 2014, this appeal had already been transferred and docketed at the Board.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).

In accordance with the DSM-IV, the Board has considered the Veteran's GAF scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  The Board finds the Veteran competent to report his symptoms and their effects on his social and occupational functioning, and finds his lay evidence and testimony credible.

The Veteran submitted a private assessment from H.F., Ph.D. dated in January 2002.  The Veteran reported that during the summer months when his skin condition is the worst, he experiences panic attacks at least once per month and intermittently throughout the rest of the year.  In order to cope, the Veteran practices avoidance techniques and, when avoidance is impossible, ensures an escape plan is in place.  At work, he is frequently alone and he structures social interaction so that escape is possible.  On examination, he had an anxious mood but a full-ranged affect consistent with the content of his verbalizations.  He was casually and appropriately dressed and oriented in all spheres.  His speech and language was clear, coherent, and goal-directed, as was his thinking.  There was no gross psychotic thinking, delusions, or hallucinations.  The Veteran denied suicidal ideation, plans, or intent.  There was no homicidal ideation.  His insight, judgment, attention, concentration, and memory were intact.  

During a VA examination in January 2004, the Veteran reported that he was divorced and lived alone with his dog.  He did not have a significant other but had 3 children, maintaining regular contact with the youngest but describing a "great" relationship with all 3 children.  The examiner indicated that the Veteran appeared to be estranged from his family origin.  The Veteran stated that he had no friends and was a "loner by choice" who avoided crowds.  However, the Veteran participated in "numerous" volunteer activities.  On observation, the Veteran was casually dressed and displayed good hygiene and grooming.  He was polite and cooperative throughout the evaluation, tending to be relatively verbose with appropriate, lengthy responses.  The Veteran was alert and oriented in all spheres and did not display any obvious deficits in thinking or memory.  He appeared to be a bright, intellectually capable man who was incapacitated by anxiety.  He indicated that he was calm due to the medications he was prescribed.  He reported a very significant history of panic attacks and insomnia, taking Valium at night to help sleep.  He rated his self-esteem as an 8 on a scale of 1-10 and his self-confidence as a 9.  He reported his concentration was good.  The Veteran stated that he has had passive suicidal ideation but never any intent to harm himself.  He denied any history of homicidality.  He completed his bachelor's degree in 2002 and managed his own finances.  When asked about his future plans, the Veteran stated that he planned to continue to volunteer doing work to support servicemen and veterans.  The examiner found the Veteran "seriously impaired in his overall functioning" and assigned a GAF score of 45.  

During a psychiatric evaluation in March 2004, the Veteran reported that he had a good relationship with his daughters and a strained relationship with his son.  Although he felt like he paid a considerable amount of child support with minimal contact, he said his relationships are improving.  The Veteran indicated that his hobbies were limited by a knee disability.  The Veteran was cooperative and oriented to person, place, and time.  There was no evidence of hallucinations, delusions, looseness of associations, or flight of ideas.  His mood was depressed and his affect congruent.  He acknowledged fleeting suicidal ideation but denied plan or intent.  He denied homicidal ideation but reported sleep disturbance, frequent nightmares, difficulty with anxiety/depression, and social isolation.  The examiner indicated that the Veteran's panic disorder and anxiety interfere with his ability to conduct normal daily activities.  A GAF score of 50 was assigned.

VA treatment records dated in June 2004 indicate that the Veteran had better control of his anxiety with his current medication but that the severity of his symptoms rendered him unemployable.  The psychiatrist noted that with multiple medications and an extremely stress-free environment, the Veteran was able to do some volunteer work.  However, she indicated that his "system can no longer handle the demands of gainful employment."

In July 2006, the Veteran reported that his panic and agoraphobia seemed to be worsening.  He noted intrusive memories of service but stated he participated in veterans groups.  Otherwise, the Veteran stayed in his apartment and was even afraid to go to the kitchen at times.  He complained of some tremors and night sweats.  

The Veteran submitted an additional assessment from H.F., Ph.D. dated in July 2007.  H.F. indicated that the Veteran reported anxiety and situational avoidance beginning in the early 1970's.  He continues to experience anticipatory anxiety and panic attacks related to his skin condition.  The Veteran stated that he avoids socializing or leaving his home, even avoiding answering the door at times.  He reported increased frequency of panic attacks over the previous 2 or 3 years, indicating he avoided going out in public and being in crowds.  He also stated that he avoided being inside public buildings for any length of time, doing most of his shopping on the Internet.  He reported enjoying fishing, but leaving if anyone else showed up.  The Veteran described compulsive behaviors and irrational fears.  He stated that he has a depressed mood most days.  He reported recently ending a relationship and living alone.  

On observation, H.F. indicated that the Veteran had an anxious, depressed, dysphoric mood.  He had a full affect consistent with the content of his verbalizations.  He had a hyperactive startle response.  The Veteran was observably fidgety, agitated, and anxious.  He was casually and appropriately dressed and oriented in all spheres.  He reported disturbed sleep.  His insight and judgment were intact along with his attention and concentration.  His memory was also intact.  H.F. found the Veteran unable to work either part-time or full-time and assigned a GAF of 45.  

A Mental Health treatment note dated in September 2007 indicates that the Veteran reported doing slightly better with additional medication but that his mood is not always good.  When upset, he calls his kids and feels better talking to them and is able to lift his mood by activity.  The Veteran reported that at times he is anxious walking from one end of his home to the other.  He reported seeing his kids, helping in the community, and being active in veteran groups.  He indicated that he did not believe he could work, but was interested in volunteering.  A Mental Health Outpatient note dated in December 2007 reflects that the Veteran reported that he was doing well overall, but continued to feel overwhelmed and sad once or twice weekly.  He reported remaining a bit isolated and anxious at times but continued to participate in Korean Veterans activities, indicating that he looks forward to seeing friends and family around the holidays.  He spent his free time pursuing wood working and fixing things.  His mood was described as euthymic with a congruent affect.  

In February 2008, the Veteran reported some difficult days due to colder weather preventing him from getting out.  He stated that his children continued to stay in close touch.  The Veteran reported occasional nightmares and panic attacks but stated that he continues to do some volunteer work and keep in touch with other veterans.  He denied major depressive feelings and suicidal ideation.  He was looking forward to improvements in weather and had plans to expand his activities when able.  

In March 2008, the Veteran was afforded a VA examination.  During the examination, the Veteran rated his physical health status as "poor" related to panic attacks.  The Veteran reported having 1 brother and 2 sisters, maintaining a good relationship with his sisters and no relationship with his brother.  He stated that he had friends that he liked to go fishing with and that he belonged to the American Legion and Korean War veterans' organization.  On observation, the Veteran was casually dressed with "okay" grooming and hygiene.  The Veteran was cooperative throughout the evaluation process.  His speech was logical and focused.  He described his mood as depressed and the examiner did not find the Veteran to be aggressive, destructive, or violent.  He denied any visual or auditory hallucinations but endorsed paranoia episodically.  He indicated that he frequently visited his daughter.  He rated his self-esteem as a 1 on a scale from 1 to 10 and although he maintained regular contact with his children, felt he was not particularly competent to help them.  The Veteran denied any history of suicidality.  The examiner indicated that the Veteran was "seriously impaired" in his overall functioning with a history of sleep disturbance, appetite disturbance, depressed mood, episodes of severe anxiety, social isolation, periods of estrangement from his children in the past, difficulty with intermittent or long-term relations, and episodes of extended unemployment.  He assigned a GAF score of 50.  

An August 2008 letter from F.S., Ph.D. indicates that he evaluated the Veteran in March 2008 and August 2008.  The Veteran reported to his evaluations neatly groomed and dressed in casual, age-appropriate clothing.  Dr. F.S. noted that despite active treatment for his psychological problems, the Veteran remained significantly disabled by his anxiety.  Although he was not prevented from managing his affairs in a basic sense (arranging a doctor's appointment, going to the office, tracking the completion of the report), he is still burdened enormously.  Compensations that previously allowed him to function in the past were no longer working as effectively.  Dr. F.S. assigned a GAF score of 40.

During a VA general medical examination in August 2008, the examiner noted the Veteran's anxiety disorder with panic attacks and agoraphobia.  The Veteran reported that he cannot stand to be out in public or close environments and does not like crowds.  He gets out of his house every day to walk in the neighborhood.  On weekends, he stated he will collect donations for soldiers for 4 hours at a time.  At home, the Veteran stated he watches television or plays on the computer.  He reported panic attacks 4 or 5 times a week that he treats with relaxation techniques.  The Veteran was alert, oriented, and appropriate.  He did not appear overtly anxious or depressed.  

A statement from L.T. dated in August 2008 notes that it is difficult to get the Veteran to leave his house and that he has been withdrawn for many years.  When he does leave the house, it is for a short time as he gets chest pains and shakes.  She indicated that he was becoming more and more withdrawn.  

A letter received in February 2009 from L.T. indicates that the Veteran had frequent panic attacks preventing him from going into public places.  She also indicated that the Veteran could not approach strangers when he was alone and that he was in counseling and taking "a lot of medications."  A February 2009 letter from E.T. indicates that the Veteran avoided going out shopping or for dinner because he is "scared of strangers."  He reiterated that the Veteran has a "cabinet full of medications."  

During a VA mental health consultation in November 2009, the Veteran reported anxiety symptoms of sweating, chest pain, and feelings of increased anxiousness.  He noted difficulty going to public places where there are a lot of people like markets.  He described panic attacks when confronted with other shoppers causing him to be unable to continue shopping.  He reported choosing a table or chair that was close to the door when in school because he wanted to be near the exit.  The Veteran was well-groomed and his speech was pleasant.  He appeared euthymic and reported some anxiety.  He did not report depression.  His thoughts were organized and goal-oriented and he did not have any preoccupation.  He was oriented to time, place, and person.  He denied suicidal ideation, homicidal ideation, and auditory or visual hallucinations.  He had fair insight and judgment.  He denied suicidal ideation and homicidal ideation.  A GAF score of 55 was assigned.  

A mental health outpatient treatment note dated in January 2010 indicates that the Veteran was preoccupied by his skin rash and itchiness which appeared to interfere with his daily activities, mainly going to the store and meeting up with people.  The Veteran was pleasant, cooperative, and dressed appropriately for the weather.  There were no abnormal movements noted.  His speech was fluent and thought process intact.  There were no delusions and he was goal-oriented.  He denied suicidal and homicidal ideations.  His mood was good with some anxiety and congruent affect.  Insight, judgment, and impulsivity were good.  

In February 2010, the Veteran reported improved symptoms of his mood and anxiety.  He reported spending time with his kids and working at home by updating his kitchen.  The Veteran was pleasant, cooperative, and maintained good eye contact.  His speech was fluent and thought process was coherent.  No delusions were noted.  He denied any suicidal or homicidal thoughts.  His mood was described as good with a congruent affect.  His insight and judgment impulsivity were good.  

The Veteran submitted a private psychological assessment by J.B., PsyD dated in September 2013.  After a review of relevant treatment records from 1996 to 2013, J.B. found that the Veteran was consistently cooperative with his treatment in the form of counseling programs and medications as needed.  J.B. also pointed to more stable periods where the Veteran was able to volunteer for activities and other times where overwhelming anxiety prevented him from going places.  J.B. concluded that the Veteran's condition was chronic and causing functional deterioration over time.  

Dr. J.B. found that the condition caused "at least a 50% disability" between 1998 and 2002 based on the presence of panic attacks more than once a week during that period.  The panic attacks caused the Veteran to engage in "stereotypical behaviors to avoid anxiety triggers" at the expense of completing normal daily activities and making it difficult to establish and maintain effective work and social relationships.  He went on to find that medical records beginning in 2003 showed an increase in symptomatology, including the Veteran reporting that he was unable to work for several months.  His judgment, thinking, and mood reflected a serious impairment of social and occupational functioning.  J.B. continued that the medical records from 2009 show an exacerbation of symptoms, involving increased startle response and irritability with deleterious effects on cognitive functions such as memory and attention.  He opined that the symptoms described in the treatment records are "likely as not to result in deficiencies in most areas" and more closely comport with the criteria for a 70 percent disability rating from 2003.  

The Veteran submitted a buddy statement from his neighbor, M.M., dated in January 2014 noting that when he is at their house, he is fine until someone else stops by, then he becomes flustered and abruptly leaves.  She noted that he does not do well in social settings.  Also, she said he has to be forewarned before being approached as any surprises will cause a severe anxiety reaction.  

Based on the above, and with resolution of reasonable doubt in the favor of the Veteran, the Board finds that a rating of 70 percent is warranted for the Veteran's service-connected generalized anxiety disorder for the entire period on appeal (August 23, 2007  to January 16, 2015).  The record shows that the Veteran has difficulty interacting with anyone other than close family members or friends in a controlled social environment.  Additionally, throughout the appeal period, the Veteran's anxiety manifested in panic attacks that would prevent him from leaving the house.  On some occasions, the Veteran would indicate that he was unable to answer the door.  

Although there are various reports of the Veteran engaging in volunteer work, as noted by J.B., these were "stable periods" that were later followed by periods where the Veteran was unable to leave his house.  A VA psychiatrist even noted that his volunteer work was only possible with multiple medications and an "extremely stress-free environment" but that he was unable to engage in gainful employment.  Physicians regularly described the Veteran's symptoms as "severe" and the Veteran endorsed fleeting thoughts of suicidality.  Further, the Veteran's treatment records show that he was largely withdrawn, engaging in activities that did not require him to interact with others, such as woodworking and home improvement projects.  When he would engage in other activities, such as fishing or shopping, he would leave when approached by others.  The Board has also considered the GAF scores assigned during the appeal period, ranging from 40 to 55, reflective of serious symptomatology.

Nonetheless, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 70 percent for his generalized anxiety disorder at any time during the appeal period.  The evidence clearly establishes that the Veteran's symptoms totally impair his ability to work.  However, the record does not establish that he also had total social impairment as is required for a 100 percent schedular disability rating.

In regard to social impairment, the record establishes that although there are signs of dysfunction, he has maintained a relationship with his children and siblings.  Additionally, the record indicates that he has some friendships, including other veterans and his neighbors.  Furthermore, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior simply has not been shown by the record.  Indeed, the Veteran has consistently been found to be cooperative and have intact judgement.  The clinical evidence of record also does not show evidence of memory loss or grossly inappropriate behavior.  He has not been found to be in persistent danger of hurting himself or others.  As such, a 100 percent rating is not warranted.

In sum, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total social impairment that is required for a 100 percent rating.

Accordingly, the Board finds that a rating of 70 percent, but no higher, for the Veteran's service-connected anxiety disorder is warranted for the entire appeal period.  

IV. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) .

During the appeal period, the Veteran was service-connected for anxiety disorder (now rated 70 percent disabling), acne vulgaris and cystica (rated 60 percent disabling from May 11, 2006), atopic eczema of the scrotum (rated 10 percent disabling prior to November 6, 2009, 30 percent from November 6, 2009 to January 16, 2015, and 10 percent disabling thereafter), and now diabetes mellitus, type II (not yet rated).  Accordingly, the Veteran meets the schedular requirements for a TDIU for the entire appeal period.  See 38 C.F.R. § 4.16(a)(2).  

On the Veteran's August 2008 application for increased compensation based on unemployability, he reported that he last worked in May 2003 as a data technician at a community college.  The community college noted that the Veteran used paid leave from October 2002 to December 2002 and then used unpaid leave through November 2003.  

During the VA examination in January 2004, the Veteran reported graduating from high school and recently completing his bachelor's degree.  He indicated that he last worked in May 2003 but planned to apply for Social Security Disability as he did not think he would be able to return to work "due to a combination of mental and physical disability." 

June 2004 VA treatment notes indicate that the Veteran's symptoms "rendered him unemployable."  The psychiatrist found that the Veteran's system was no longer able to handle the demands of gainful employment.  Treatment records, including VA examinations and private reports, throughout the appeal period regularly note the Veteran's inability to work based on his generalized anxiety disorder.     

The Board finds that the Veteran's service-connected generalized anxiety disorder renders him unemployable.  The record makes it clear that he requires strict accommodations such as an irregular schedule allowing for regular, extensive breaks and to be largely isolated in his work environment.  The likelihood of the Veteran finding substantially gainful employment with such limitations is low.  The Board notes that the Veteran volunteers and interacts with family and friends.  However, it is clear that these interactions are restricted by his anxiety, both in length of interaction and time of activity.  The treatment records indicate that even his daily activities are hampered by the Veteran's avoidance techniques, which compel him to leave certain settings without warning and have a panic attack when an escape route is not clearly evident.  He has to be warned prior to any interactions and at times is unable to respond.  Thus, to the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

V. Earlier Effective Date for SMC and DEA Benefits 

The Veteran asserts that he is entitled to an effective date prior to January 16, 2015 for eligibility for special monthly compensation (SMC) by reason of being housebound and Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA) benefits.  

A. SMC

SMC by reason of being housebound may be awarded on either of two bases.  Statutory housebound is granted when a Veteran has a single disability rated totally (100 percent) disabling and an additional disability or disabilities independently rated a combined 60 percent disabling.  38 U.S.C.A. § 1114(s); 38 C.F.R.
§ 3.350(i).  The Board notes that 38 U.S.C. § 1114(s) permits that a TDIU based on a single disability can satisfy the statutory requirement of a total rating.  Bradley v. Peake, 22 Vet.App. 280 (2008).

Factual housebound, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling, to include TDIU based on one condition.  Additionally, the Veteran must demonstrate that his service-connected disabilities render him unable to leave the immediate premises of his home.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley, 22 Vet.App. 280.  

Here, as noted above, the Veteran was awarded TDIU due to his service-connected generalized anxiety disorder from August 1, 2008, the date he filed his application for increased compensation based on unemployability.  From August 1, 2008, he has additional service-connected disabilities independently totaling at least 60 percent disabling.  Therefore, from August 1, 2008, the Veteran has a service-connected disability rated as total (psychiatric disability), and has additional service-connected disabilities independently totalling at least 60 percent.  38 U.S.C. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  Therefore, the Board finds that SMC based on the housebound rate is warranted from August 1, 2008.

B. DEA

For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted.  However they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.

The Board finds that an effective date of August 1, 2008 is warranted for entitlement to DEA benefits.  As noted above, this is the effective date of the Veteran's claim for total disability based on unemployability granted herein.  To this extent, this appeal is granted.

Further, the Board finds that the Veteran is not entitled to an effective date prior to August 1, 2008 for the grant of entitlement to DEA benefits.  Because the Veteran has not been shown to be in receipt of a total disability rating prior to August 1, 2008, entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus August 1, 2008, is the earliest date for which such entitlement is warranted.  The law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus, type II is granted.

A rating of 70 percent for service-connected anxiety disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to total disability based upon individual unemployability due to service-connected disabilities is granted, subject to controlling regulations governing the payment of monetary awards.  

An effective date of August 1, 2008, but no earlier, is warranted for the award of for special monthly compensation by reason of being housebound, subject to controlling regulations governing the payment of monetary awards.

An effective date of August 1, 2008 but no earlier, for the grant of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 benefits is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Unfortunately, the Board finds an additional remand is required before the Veteran's chloracne claim can be decided.  As the Board has conceded herbicide exposure herein, the Veteran's chloracne claim is subject to presumptive service connection.  However, under 38 C.F.R. § 3.307, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The record is unclear as to whether the Veteran has a confirmed chloracne diagnosis and, if so, when it developed.  The RO should schedule the Veteran for a VA examination with a dermatologist to determine whether the Veteran has chloracne or other acneform disease consistent with chloracne.  If it is determined that the Veteran has chloracne, the examiner should opine, to the extent possible, when this condition first manifested to a degree of 10 percent or more.  

Also, as this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain updated treatment records regarding the Veteran's treatment for a skin condition.  Copies of such records which are available should be associated with the claims folder.

2. Then, make arrangements with the appropriate VA facility for the Veteran to be afforded an examination to determine the nature and etiology of his skin condition. The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

Following a review of the record and an examination of the Veteran, the examiner should indicate whether the Veteran has chloracne (in addition to his service-connected acne vulgaris and eczema).  If chloracne is identified, the examiner should address, to the extent possible, when it first became manifested to a degree of 10 percent or more. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above, readjudicate the issue of entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


